DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Under BRI, any limitation of “and/or” in the claims will be interpreted to cover “or”.	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Response to Arguments
Applicant’s amendments with respect to the objection to  are acknowledged.  The objection to Claim 12 has been withdrawn. 
Applicant’s amendments to the Claims and arguments with respect to the 35 U.S.C. 103 rejections of Claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2022 was filed after the mailing date of the final Office Action on 08/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation .  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Claim 2 contains the trademark/trade name “Wi-Fi”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe IEEE 802.11 based wireless network protocols  and, accordingly, the identification/description is indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180066945 A1, filed 09/05/2017, hereinafter “Meier”, in view of US 20040248586 A1, filed 07/09/2003, hereinafter “Patel”.

Regarding Claim 1, Meier teaches:
An electronic device comprising: (see at least [0119] and figure 9, device 900)
a camera; (see at least [0119] and figure 9, camera 950)
a sensor module comprising at least one sensor; (see at least [0119] and figure 9, sensors 925 including a magnetometer)
a memory; (see at least [0119] and figure 9, memory 960)
and a processor connected to  the camera, the sensor module, and the memory, wherein the processor is configured to: (see at least [0119] and figure 9, processor 905 connected to camera 950, sensors 925, and memory 960 via bus 970. Additionally, see at least [0111]-[0112], wherein the steps 101-110 of figure 1D are performed by one computing device with one camera and multiple sensors)
detect sensing data including a magnetic signal through the sensor module; (see at least [0052] and figure 1D, step 103, wherein a reference environment property is detected and measured by the sensors, and see at least [0015], wherein the environment properties comprise a geomagnetic field, and see at least [0119], wherein the sensors include a magnetometer)
capture an image through the camera; (see at least [0035] and figure 1D, step 101, wherein images are captured by a camera)
estimate a first location corresponding to a current location of the electronic device based on an image processing of the captured  image; (see at least [0040]-[0047] and figure 1D, step 102, wherein a pose, comprising a position and orientation, of the camera device is estimated based on various methods of processing of the captured image)
generate, using at least the sensing data and the estimated first location, a first virtual marker corresponding to the first location corresponding to the current location of the electronic device, (see at least [0066] and figure 1D, step 104, wherein an association, or virtual marker, between sensing data and the estimated first location to generate an entry in a data structure)
wherein the first virtual marker comprises at least one of a first magnetic sensing value corresponding to the first location; (see at least [0026] and [0066], wherein the association comprises the environment property, or magnetic, measurement corresponding to the location of the camera device determined in step 102, or the first location)
store the first virtual marker in the memory; (see at least [0066], wherein the association is stored in a memory in a special data structure)
detect an arbitrary virtual marker based on sensing data detected through the sensor module; (see at least [0083] and figure 1D, step 106, wherein current sensing data from the sensor module is used to detect a current environment property)
wherein the arbitrary virtual marker comprises at least one of a second magnetic sensing value, (see at least [0083] and [0085], wherein the arbitrary detection comprises a measurement of the earth’s magnetic field at a location)
load the first virtual marker from the memory; (see at least [0066], wherein the associations, or markers, are within a memory, and see at least [0071], wherein the associations are stored in the form of a map, and see at least [0108], wherein the map is within a database/specialized data structure for referencing, which requires loading from memory)
based on the arbitrary virtual marker matching the first virtual marker. (see at least [0086] and figure 1D, wherein the current detected property, or arbitrary first marker, is matched with the reference property, or first virtual marker)
Meier remains silent on:
and request a specified service and/or perform an event designated to be performed in the first location by the electronic device 
Patel teaches:
and request a specified service and/or perform an event designated to be performed in the first location by the electronic device (see at least [0032]-[0034] and figure 4, step 412-418, wherein a notification event is performed, associated with the stored marker, at the location associated with the marker, and see at least [0020], wherein the notification comprises a service request)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Meier with Patel’s technique of performing an event designated to be performed in the first location by the electronic device. It would have been obvious to modify because doing so enables users to receive notifications and reminders as they approach facilities, businesses, or other locations, enabling the notifications and reminders to be the most useful to the user, as recognized by Patel (see at least [0002]-[0005] and [0042]).

Regarding Claim 2, Meier and Patel in combination disclose all of the limitations of Claim 1 as discussed above, and Meier additionally teaches
wherein the sensing data includes the magnetic signal (see at least [0015]-[0018], wherein the environment property measurements, or sensing data, includes a magnetic signal)
and the sensing data comprises 
a magnetic field value, (see at least [0018], wherein the sensing data comprises values from both artificial magnetic fields and geomagnetic fields)
a Wi-Fi value, (see at least [0016], wherein the sensing data comprises a measurement of a Wi-Fi signal)
a cellular value, (see at least [0016], wherein the sensing data comprises any radio/audio/light/electromagnetic signal, and see at least [0037]-[0038], wherein the indoor environment comprises cell base stations that can send and receive signals, and see at least [0119], wherein the device has hardware enabling cell based communications including LTE, CDMA, GSM, HSDPA, etc.)
and/or a feature caused by an object arranged in an indoor space and/or a structure of the indoor space using the magnetic signal measured based on the electronic device moving within a fixed range during a fixed time in the indoor space. (see at least [0018], wherein variations, or features, in the geomagnetic field are measured, which are caused by steel shells, pipes, wires, or electric equipment within the indoor space/structure, and see at least [0026], wherein the position associated with the sensing data indicates a region, or a fixed range, and see at least [0072], wherein the sensing data is associated with a specific time period, or fixed time)

Regarding Claim 3, Meier and Patel in combination disclose all of the limitations of Claim 1 as discussed above, and Meier additionally teaches
wherein the processor is further configured to: (see at least [0111]-[0112], wherein the steps 101-110 of figure 1D are performed by one computing device with one camera and multiple sensors)
identify a feature point from the captured image; (see at least [0078], wherein a feature is detected in the captured image of camera 602, and the features consists of a 2D position, i.e. a point)
determine a reference point in the captured image based on the feature point; (see at least [0078], wherein reference image features, represented as 3D points, are determined in the captured image of camera 602 by matching the identified feature points to features in reference images)
identify a moving distance and/or a moving path of the electronic device in a particular space based on the reference point; (see at least [0078], wherein the reference image feature points are used to estimate the current camera device pose (first location). Additionally, see at least [0104] and figure 6, wherein estimating the first location is based on identifying a motion (moving path) or spatial (distance) difference between cameras 602 and 603, and see at least [0097], wherein cameras 602 and 603 are the same camera device at different locations)
and estimate the first location based on at least the moving distance and/or the moving path (see at least [0078], wherein the reference image feature points are used to estimate the current camera device pose (first location))

Regarding Claim 4, Meier and Patel in combination disclose all of the limitations of Claim 1 as discussed above, and Meier additionally teaches:
wherein the processor is configured to generate the first virtual marker using the sensing data. (see at least [0066] and figure 1D, step 104, wherein an association, or virtual marker, between sensing data and the estimated first location to generate an entry in a data structure)
Meier remains silent on:
wherein the processor is configured to generate the first virtual marker for identifying a particular space and/or an object arranged in the particular space 
Patel teaches:
wherein the processor is configured to generate the first virtual marker for identifying a particular space and/or an object arranged in the particular space (see at least [0014], wherein the first virtual marker is generated to define points of interest, or spaces, such as a business, or a particular residence)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Meier with Patel’s technique of generating the first virtual marker for identifying a particular space. It would have been obvious to modify because doing so enables users to receive notifications and reminders as they approach facilities, businesses, or other locations, enabling the notifications and reminders to be the most useful to the user, as recognized by Patel (see at least [0002]-[0005] and [0042]).

Regarding Claim 5, Meier and Patel in combination disclose all of the limitations of Claim 1 as discussed above, and Meier additionally teaches:
wherein the processor is configured to map the sensing data to a particular space and/or an object arranged in the particular space using an augmented reality (AR) technology based on storing the first virtual marker. (see at least [0066], wherein the associations, or markers, are within a memory, and see at least [0071], wherein the associations, or markers comprising sensing data and associated locations, are used to create a map. Additionally, see at least [0030], wherein the map represents a building (particular space) and can be used to find an item (object) within the building, and is augmented by AR technology so users can learn about items in the real environment)

Regarding Claim 6, Meier and Patel in combination disclose all of the limitations of Claim 1 as discussed above, and Meier additionally teaches:
wherein the sensing data comprises sensing values of an accelerometer and/or a gyro sensor included in the sensor module based on the electronic device moving and/or movement information about the electronic device based on the sensing values. (see at least [0047] and [0119], wherein the sensor module includes a combination of accelerometers and gyroscopes, which providing sensing values indicating velocity, orientation, or gravitational forces based on movement of the device associated with the sensor module)

Regarding Claim 7, Meier and Patel in combination disclose all of the limitations of Claim 1 as discussed above, and Meier additionally teaches:
wherein the memory comprises a virtual marker local repository, (see at least [0066], wherein the associations, or markers, are within a memory, and see at least [0071], wherein the associations are stored in the form of a map, and see at least [0108], wherein the map is implemented in a database or specialized data structure (repository), and see at least [0030], wherein the map is stored locally)
Meier remains silent on:
wherein the processor is configured to perform first sharing to register the first virtual marker as a shared virtual marker and sharing the first virtual marker with an external electronic device
and to perform second sharing to share a second virtual marker generated in the external electronic device and registered as the shared virtual marker, 
and wherein the memory is configured to register the first virtual marker in the virtual marker local repository and/or a server outside the electronic device to perform the first sharing and/or the second sharing. 
However, Meier does teach sharing the sensing data and captured images with an external electronic device comprising a server (see at least [0113]-[0117])
Patel teaches:
wherein the processor is configured to perform first sharing to register the first virtual marker as a shared virtual marker and sharing the first virtual marker with an external electronic device (see at least [0027], wherein the first virtual marker is registered as a shared virtual marker by being registered with the identification of a group of devices by processor 302 of the device. The marker is then shared with the external electronic devices within the identified group)
and to perform second sharing to share a second virtual marker generated in the external electronic device and registered as the shared virtual marker, (see at least [0026]-[0027], wherein location markers are either generated by the user or generated by and received from an external electronic device)
and wherein the memory is configured to register the first virtual marker in the virtual marker local repository and/or a server outside the electronic device to perform the first sharing and/or the second sharing. (see at least [0026], wherein when the second sharing is performed from an external device to the device, the virtual marker is registered in the virtual marker local repository 304, and see at least [0022]-[0023] and [0027], wherein when first sharing is performed from the device to an external device, the virtual marker is registered with a central server)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Meier with Patel’s technique of registering the first virtual marker and second virtual marker to perform first and second sharing with an external device. It would have been obvious to modify because doing so enables users to receive notifications and reminders as they approach facilities, businesses, or other locations, enabling the notifications and reminders to be the most useful to the user, as recognized by Patel (see at least [0002]-[0005] and [0042]).

Regarding Claim 8, Meier and Patel in combination disclose all of the limitations of Claim 1 as discussed above, and Meier additionally teaches:
wherein the first virtual marker comprises one-dimensional, two-dimensional, and/or three-dimensional information (see at least [0026], wherein each association, or marker, comprises (Position, EPV, EPV2, …, EPVN, Time) information, wherein EPV represents different types of sensing data, and wherein the Position cell represents either a point (one-dimensional) or a region (two-dimensional) over which the sensing data applies)
Meier remains silent on:
and information about a speed at which the electronic device passes through a space. (However, Meier does teach determining a speed of the electronic device as it passes through a space, see at least [0047])
Patel teaches:
and information about a speed at which the electronic device passes through a space. (see at least [0035], wherein the marker comprises information an amount of time the user has to pass through the region within in order to perform the notification event. Since this information is representing a known distance (between the first entry location and the last exit location), this parameter is equivalent to the speed at which the electronic device passes through the space)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Meier with Patel’s technique of the marker comprising information about a speed at which the electronic device passes through a space. It would have been obvious to modify because doing so enables users to receive notifications and reminders as they approach facilities, businesses, or other locations, enabling the notifications and reminders to be the most useful to the user, as recognized by Patel (see at least [0002]-[0005] and [0042]).

Regarding Claim 9, Meier and Patel in combination disclose all of the limitations of Claim 1 as discussed above, and Meier remains silent on:
wherein the processor is configured to perform the designated event in a virtual marker list stored in the memory or to load the first virtual marker for requesting the specified service based on the arbitrary virtual marker matching the first virtual marker.
Patel teaches:
wherein the processor is configured to perform the designated event in a virtual marker list stored in the memory or to load the first virtual marker for requesting the specified service based on the arbitrary virtual marker matching the first virtual marker. (see at least [0039]-[0040] and figure 6, wherein when the first virtual marker 502 matches the arbitrary virtual marker (current location), the event performed comprises retrieving another virtual marker from the virtual marker list 304 stored in the memory)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Meier with Patel’s technique of performing the designated event in a virtual marker list stored in the memory based on the arbitrary virtual marker matching the first virtual marker. It would have been obvious to modify because doing so enables users to receive notifications and reminders as they approach facilities, businesses, or other locations, enabling the notifications and reminders to be the most useful to the user, as recognized by Patel (see at least [0002]-[0005] and [0042]).

Regarding Claim 10, Meier and Patel in combination disclose all of the limitations of Claim 1 as discussed above, and Meier additionally teaches:
wherein, based on the electronic device being within a fixed radius from the first location, (see at least [0032], wherein an initial position is determined using the first location of the marker indexed from the map, and see at least [0092], wherein the initial position is a region of a fixed 10 meters diameter, and the actual location of the electronic device is within this region)
and to store a feature of the first location and/or an object arranged in the first location (see at least [0033]-[0034], after confirming that the device is within the region, SLAM is performed, and see at least [0034] and [0041], wherein SLAM comprises detecting and storing features of the location or objects within the location to confirm the actual location of the device)
Meier remains silent on:
the processor is configured to turn on the sensor module, to detect entry to the first location and/or approach to the object
Patel teaches:
the processor is configured to turn on the sensor module to detect entry to the first location and/or approach to the object. (see at least [0014]-[0017] and [0026], wherein the geographic locator sensor module is activated to get a current location in order to determine if the device has entered the region surrounding the first location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Meier with Patel’s technique of turning on the sensor module in response to the device being within a fixed radius from the first location. It would have been obvious to modify because doing so enables users to receive notifications and reminders as they approach facilities, businesses, or other locations, enabling the notifications and reminders to be the most useful to the user, as recognized by Patel (see at least [0002]-[0005] and [0042]).

Regarding Claim 12, Meier teaches:
A method for detecting a virtual marker corresponding to a location of an electronic device comprising a sensor module comprising at least one sensor, the method comprising: (see at least [0119] and figures 1D and 9, device 900 comprising sensor module 925. Additionally, see at least [0111]-[0112], wherein the steps 101-110 of figure 1D are performed by one computing device with one camera and multiple sensors)
detecting, through the sensor module, sensing data including a magnetic signal; (see at least [0052] and figure 1D, step 103, wherein a reference environment property is detected and measured by the sensors, and see at least [0015], wherein the environment properties comprise a geomagnetic field, and see at least [0119], wherein the sensors include a magnetometer)
capturing an image through a camera of the electronic device; (see at least [0035] and figure 1D, step 101, wherein images are captured by a camera)
estimating a first location corresponding to a current location of the electronic device based on an image processing of the captured image; (see at least [0040]-[0047] and figure 1D, step 102, wherein a pose, comprising a position and orientation, of the camera device is estimated based on various methods of processing of the captured image)
generating, using the sensing data and the estimated first location, a first virtual marker corresponding to the first location corresponding to the current location of the electronic device, (see at least [0066] and figure 1D, step 104, wherein an association, or virtual marker, between sensing data and the estimated first location to generate an entry in a data structure)
wherein the first virtual marker comprises at least one of a first magnetic sensing value; (see at least [0066], wherein the association comprises the environment property, or magnetic, measurement corresponding to the location of the camera device determined in step 102, or the first location)
storing the first virtual marker in a memory of the electronic device; (see at least [0066], wherein the association is stored in a memory in a special data structure)
detecting an arbitrary virtual marker based on sensing data detected through the sensor module, (see at least [0083] and figure 1D, step 106, wherein current sensing data from the sensor module is used to detect a current environment property)
wherein the arbitrary virtual marker comprises at least one of a second magnetic sensing value; (see at least [0083] and [0085], wherein the arbitrary detection comprises a measurement of the earth’s magnetic field at a location)
based on the arbitrary virtual marker matching the first virtual marker. (see at least [0086] and figure 1D, wherein the current detected property, or arbitrary first marker, is matched with the reference property, or first virtual marker)
Meier remains silent on:
and requesting a specified service and/or performing an event designated to be performed in the first location by the electronic device 
Patel teaches:
and requesting a specified service and/or performing an event designated to be performed in the first location by the electronic device based on the arbitrary virtual marker matching the first virtual marker. (see at least [0032]-[0034] and figure 4, step 412-418, wherein a notification event is performed, associated with the stored marker, at the location associated with the marker, and see at least [0020], wherein the notification comprises a service request)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Meier with Patel’s technique of performing an event designated to be performed in the first location by the electronic device. It would have been obvious to modify because doing so enables users to receive notifications and reminders as they approach facilities, businesses, or other locations, enabling the notifications and reminders to be the most useful to the user, as recognized by Patel (see at least [0002]-[0005] and [0042]).

Regarding Claim 13, Meier and Patel in combination disclose all of the limitations of Claim 12 as discussed above, and Meier additionally teaches:
loading a virtual marker list including the stored first virtual marker; (see at least [0032], wherein the environment property map, comprising a list of the virtual markers including the stored first virtual marker, is accessed)
confirming whether the electronic device is within a fixed radius from the first location; (see at least [0032], wherein an initial position is determined using the first location of the marker indexed from the map, and see at least [0092], wherein the initial position is a region of a fixed 10 meters diameter, and the actual location of the electronic device is within this region)
measuring a sensing value within the fixed radius from the first location; and comparing the sensing value with the first virtual marker. (see at least [0033]-[0034], after confirming that the device is within the region, SLAM is performed, and see at least [0034] and [0041], wherein SLAM comprises capturing images, or measuring sensing values, and detecting and storing features of the location or objects within the location to confirm the actual location of the device)
Meier remains silent on:
confirming whether the electronic device has entered the first location
Patel teaches:
confirming whether the electronic device has entered the first location (see at least [0014]-[0017] and [0026], wherein the geographic locator sensor module is activated to get a current location in order to determine if the device has entered the region surrounding the first location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Meier with Patel’s technique of confirming whether the device has entered the first location. It would have been obvious to modify because doing so enables users to receive notifications and reminders as they approach facilities, businesses, or other locations, enabling the notifications and reminders to be the most useful to the user, as recognized by Patel (see at least [0002]-[0005] and [0042]).

Regarding Claim 16, Meier and Patel in combination disclose all of the limitations of Claim 12 as discussed above, and Meier additionally teaches:
wherein the sensing data comprises 
a magnetic field value, (see at least [0018], wherein the sensing data comprises values from both artificial magnetic fields and geomagnetic fields)
a Wi-Fi value, (see at least [0016], wherein the sensing data comprises a measurement of a Wi-Fi signal)
a cellular value, (see at least [0016], wherein the sensing data comprises any radio/audio/light/electromagnetic signal, and see at least [0037]-[0038], wherein the indoor environment comprises cell base stations that can send and receive signals, and see at least [0119], wherein the device has hardware enabling cell based communications including LTE, CDMA, GSM, HSDPA, etc.)
and/or a feature caused by an object arranged in an indoor space and/or a structure of the indoor space using the magnetic signal measured based on the electronic device moving within a fixed range during a fixed time in the indoor space. (see at least [0018], wherein variations, or features, in the geomagnetic field are measured, which are caused by steel shells, pipes, wires, or electric equipment within the indoor space/structure, and see at least [0026], wherein the position associated with the sensing data indicates a region, or a fixed range, and see at least [0072], wherein the sensing data is associated with a specific time period, or fixed time)

Regarding Claim 17, Meier and Patel in combination disclose all of the limitations of Claim 12 as discussed above, and Meier additionally teaches:
wherein estimating the first location comprises:
identify a feature point from the captured image; (see at least [0078], wherein a feature is detected in the captured image of camera 602, and the features consists of a 2D position, i.e. a point)
determine a reference point in the captured image based on the feature point; (see at least [0078], wherein reference image features, represented as 3D points, are determined in the captured image of camera 602 by matching the identified feature points to features in reference images)
identify a moving distance and/or a moving path of the electronic device in a particular space based on the reference point; (see at least [0078], wherein the reference image feature points are used to estimate the current camera device pose (first location). Additionally, see at least [0104] and figure 6, wherein estimating the first location is based on identifying a motion (moving path) or spatial (distance) difference between cameras 602 and 603, and see at least [0097], wherein cameras 602 and 603 are the same camera device at different locations)
and estimate the first location based on at least the moving distance and/or the moving path (see at least [0078], wherein the reference image feature points are used to estimate the current camera device pose (first location))

Regarding Claim 18, Meier and Patel in combination disclose all of the limitations of Claim 12 as discussed above, and Meier additionally teaches:
comprising mapping the sensing data to a particular space and/or an object arranged in the particular space using an augmented reality technology based on storing the first virtual marker. (see at least [0066], wherein the associations, or markers, are within a memory, and see at least [0071], wherein the associations, or markers comprising sensing data and associated locations, are used to create a map. Additionally, see at least [0030], wherein the map represents a building (particular space) and can be used to find an item (object) within the building, and is augmented by AR technology so users can learn about items in the real environment)

Regarding Claim 19, Meier and Patel in combination disclose all of the limitations of Claim 12 as discussed above, and Meier additionally teaches:
wherein the sensing data comprises sensing values of an accelerometer and/or a gyro sensor included in a sensor module of the electronic device based on the electronic device moving and/or movement information about the electronic device based on the sensing values. (see at least [0047] and [0119], wherein the sensor module includes a combination of accelerometers and gyroscopes, which providing sensing values indicating velocity, orientation, or gravitational forces based on movement of the device associated with the sensor module)

Regarding Claim 20, Meier and Patel in combination disclose all of the limitations of Claim 12 as discussed above, and Meier remains silent on:
comprising performing first sharing to register the first virtual marker as a shared virtual marker and sharing the first virtual marker with an external electronic device 
and/or second sharing to share a second virtual marker generated in the external electronic device and registered as the shared virtual marker. 
Patel teaches:
comprising performing first sharing to register the first virtual marker as a shared virtual marker and sharing the first virtual marker with an external electronic device (see at least [0027], wherein the first virtual marker is registered as a shared virtual marker by being registered with the identification of a group of devices by processor 302 of the device. The marker is then shared with the external electronic devices within the identified group)
and/or second sharing to share a second virtual marker generated in the external electronic device and registered as the shared virtual marker. (see at least [0026]-[0027], wherein location markers are either generated by the user or generated by and received from an external electronic device)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Meier with Patel’s technique of registering the first virtual marker and second virtual marker to perform first and second sharing with an external device. It would have been obvious to modify because doing so enables users to receive notifications and reminders as they approach facilities, businesses, or other locations, enabling the notifications and reminders to be the most useful to the user, as recognized by Patel (see at least [0002]-[0005] and [0042]).


Claims 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meier and Patel in combination as applied to claims above, and further in view of Klipp (previously cited on 08/12/2022).

Regarding Claim 11, Meier and Patel in combination disclose all of the limitations of Claim 12 as discussed above, and Meier additionally teaches:
wherein the processor is configured to sort and/or correct errors measured from the arbitrary virtual marker to compare with the first virtual marker. (see at least [0093], wherein a measurement difference, or error, between the sensing data measured for the arbitrary virtual marker and the first virtual marker, is determined, and the error is corrected using the propagation property of the measured environmental signals)
Meier remains silent on:
errors of sensing values due to rotation and/or movement of the electronic device
Klipp teaches:
wherein the processor is configured to sort and/or correct errors of sensing values due to rotation and/or movement of the electronic device measured from the arbitrary virtual marker to compare with the first virtual marker. (see at least [0181], wherein errors occur in sensing values due to the stride (movement) and movement direction (rotation) of the device, and see at least [0109]-[0112], wherein the errors are corrected using additional measurements taken from the sensing data)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Meier and Patel with Klipp’s technique of correcting errors of sensing values due to rotation and movement of the device. It would have been obvious to modify because doing so enables higher accuracy and precision when using measured magnetic field signals to determine a location of a device, as recognized by Klipp (see at least [0001]-[0013]).

Regarding Claim 14, Meier and Patel in combination disclose all of the limitations of Claim 12 as discussed above, and Meier additionally teaches:
wherein the measuring of the sensing value comprises correcting an error (see at least [0092]-[0093], wherein after determining that the device is within a radius of the first location, a measurement difference, or error, between the sensing data measured for the arbitrary virtual marker and the first virtual marker, is determined, and the error is corrected using the propagation property of the measured environmental signals)
Meier remains silent on
an error due to rotation and/or movement of the electronic device. (see at least [0181], wherein errors occur in sensing values due to the stride (movement) and movement direction (rotation) of the device, and see at least [0109]-[0112], wherein the errors are corrected using additional measurements taken from the sensing data)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Meier and Patel with Klipp’s technique of correcting errors of sensing values due to rotation and movement of the device. It would have been obvious to modify because doing so enables higher accuracy and precision when using measured magnetic field signals to determine a location of a device, as recognized by Klipp (see at least [0001]-[0013]).

Regarding Claim 15, Meier and Patel in combination disclose all of the limitations of Claim 12 as discussed above, and Meier additionally teaches:
wherein the first virtual marker comprises the magnetic sensing value including a magnitude value of a magnetic field (see at least [0026] and [0066], wherein the first virtual marker is formatted as (EPV, Position), wherein Position represents the pose, or estimated first location, and EPV represents measured environment properties, and see at least [0015]-[0018] and [0085], wherein the measured environment properties include a measurement of an artificial magnetic field or geomagnetic field at the location)
Meier remains silent on:
for a plurality of directions measured at a particular rate at the first location.
Klipp teaches:
for a plurality of directions measured at a particular rate at the first location. (see at least [0055]-[0056], wherein the magnetometer measures the magnetic field strength along three axes, and see at least [0127], wherein the magnetometer produces a magnetic sensing value as a three-dimensional vector, which represents the magnitude value of a magnetic field for a plurality of directions (x, y, and z axes) measured at the first location, and see at least [0133]-[0161], wherein the magnetic sensing values are measured at each time step t, wherein t is a constant value, so the measurements are taken at a particular rate)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Meier and Patel with Klipp’s technique of measuring a magnetic sensing value at a plurality of directions at a particular rate at the first location. It would have been obvious to modify because doing so enables higher accuracy and precision when using measured magnetic field signals to determine a location of a device, as recognized by Klipp (see at least [0001]-[0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180245927 A1 is directed to positioning and navigation services in GPS-denied areas using magnetic sensing values reflecting unique path features, and creating virtual geo-fences to display to users (see at least [0103] and [0142]).
US 20140180627 A1 is directed to using magnetic signatures for positioning, wherein the magnetic signatures are the deviations between compass heading measurements and camera heading measurements (see [0050]-[0054]).
US 20210018927 A1 is directed to using features in captured images to create virtual markers and  estimate the location of a device in order to create virtual boundaries for a robotic mower (see at least Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667